Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


ATLANTIC SPECIALTY INSURANCE
COMPANY,

                                Plaintiff,

                 vs.

COASTAL ENVIRONMENTAL GROUP,                                CIVIL ACTION NO. 1:20-cv-451
STERLING EQUIPMENT, INC., GLOBAL
INDEMNITY INSURANCE AGENCY, INC., ALL
RISKS, LTD., LIBERTY MUTUAL INSURANCE
COMPANY, TRITON STRUCTURAL
CONCRETE, INC., and DANA PARTNERSHIP
LLP,

                                Defendants.


                               COMPLAINT FOR INTERPLEADER

          Plaintiff Atlantic Specialty Insurance Company (“Atlantic Specialty”) brings this

interpleader action against Defendants Coastal Environmental Group, Sterling Equipment, Inc.,

Global Indemnity Insurance Agency, Inc., All Risks, Ltd., Liberty Mutual Insurance Company,

Triton Structural Concrete, Inc., and Dana Partnership LLP (collectively “the Defendants”) and,

in support thereof, avers as follows:

                                  JURISDICTION AND VENUE

          1.     This is an interpleader action, brought pursuant to 28 U.S.C. §§ 1335 and 2361, to

require the Defendants to interplead and settle among themselves their competing claims to a

Judgment entered against Atlantic Specialty in the matter of Atlantic Specialty Insurance

Company v. Coastal Environmental Group, et al., 2:14-cv-07403-LDH-RML (E.D.N.Y.) (the

“Judgment”), to enjoin Defendants and any other claimants from taking action to execute on the




DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 2 of 7 PageID #: 2



Judgment, and to discharge Atlantic Specialty from the Judgment upon depositing the same with

the Court.

          2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1335.

Consistent with the requirements of that statute, more than two of the Defendants are citizens of

different states and the amount of the Judgment that is the subject of this interpleader action is

$1,197,195.64 plus interest and costs, and thus exceeds the $500 statutory threshold.

          3.     Venue is properly vested in this district pursuant to 28 U.S.C. § 1397 because

several of the Defendants reside in this district.

                                              PARTIES

          4.     Plaintiff Atlantic Specialty is a New York corporation with its principal place of

business at 605 Highway 169 North, Suite 800, Plymouth, MN 55441.

          5.     Upon information and belief, Defendant Coastal Environmental Group

(“Coastal”) is a New York corporation with its principal place of business at 250 Executive

Drive, Suite K, Edgewood, New York, 11717.

          6.     Upon information and belief, Defendant Sterling Equipment, Inc. (“Sterling”) is a

Massachusetts corporation with its principal place of business at 2877 Richmond Terrace, Staten

Island, New York, 10303.

          7.     Upon information and belief, Defendant Global Indemnity Insurance Agency, Inc.

(“Global Indemnity”) is a New Jersey corporation with its principal place of business at 20

Highland Avenue, Metuchen, New Jersey, 08840.

          8.     Upon information and belief, Defendant All Risks, Ltd. (“All Risks”) is a

Maryland corporation with its principal place of business at 10150 York Road, Hunt Valley,

Maryland 21030.



                                                 -2-
DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 3 of 7 PageID #: 3



          9.     Upon information and belief, Defendant Liberty Mutual Insurance Company

(“Liberty Mutual”) is a Massachusetts corporation with its principal place of business at 175

Berkeley Street, Boston, Massachusetts 02116.

          10.    Upon information and belief, Defendant Triton Structural Concrete, Inc.

(“Triton”) is a California corporation with its principal place of business at 15435 Innovation

Drive, San Diego, California 92128.

          11.    Upon information and belief, Defendant Dana Partnership LLP (“Dana”) is a

Nebraska partnership with its principal place of business at 105 North 31st Avenue, 2nd floor,

Omaha, Nebraska 68131.

                                              FACTS

          12.    In April 2013, Atlantic Specialty agreed to extend Marine Insurance coverage for

a barge named MIKE B under a Marine Hull & Machinery and Protection and Indemnity Policy

that Atlantic Specialty had issued to its insured, Coastal (the “Policy”).

          13.    The MIKE B was owned and operated by Sterling, and Coastal rented it to

perform work at Coney Island in the aftermath of Superstorm Sandy.

          14.    Upon information and belief, All Risks acted as Coastal’s insurance broker in

connection with the Policy, and Global served as Coastal’s producing agent.

          15.    On or about April 12, 2013, the MIKE B sunk. Both Coastal and Sterling sought

coverage from Atlantic Specialty under the Policy in connection with claimed losses arising out

of that event.

          16.    Atlantic Specialty denied coverage and, on December 19, 2014, Atlantic Specialty

initiated a coverage suit against Coastal and Sterling in the Eastern District of New York, entitled




                                                -3-
DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 4 of 7 PageID #: 4



Atlantic Specialty Insurance Company v. Coastal Environmental Group, et al., 2:14-cv-07403-

LDH-RML (E.D.N.Y.) (the “Coverage Suit”).

          17.    Coastal and Sterling asserted counterclaims against Atlantic Specialty in the

Coverage Suit, claiming entitlement to coverage under the Policy. Coastal and Sterling also filed

cross-claims against one another, seeking relief in the event that the Court were to find that one

or the other were not covered under the Policy.

          18.    Sterling also filed a third-party complaint against Global Indemnity in the

Coverage Suit, seeking relief to the extent the Court found Sterling was not covered under the

Policy.

          19.    Global Indemnity thereafter filed a third-party complaint against All Risks in the

Coverage Suit, and All Risks, in turn, filed a cross-claim against Global Indemnity, Sterling and

Coastal. Global Indemnity and All Risks sought to hold one another and the other cross-

defendants liable to the extent the Court found Sterling was not covered under the Policy.

          20.    In 2017, the Court held a bench trial on the issue of whether Coastal and Sterling

were covered under the Policy. Prior to holding the bench trial, the Court postponed

determination of the respective liabilities on the cross-claims and third-party claims.

          21.    On September 30, 2018, the Court found that Coastal was covered under the

Policy but that Sterling was not covered. (Coverage Suit, D.E. 149)

          22.    On March 22, 2019, the Court entered the Judgment against Atlantic Specialty

and in favor of Coastal in the amount of $1,197,195.64 plus interest and costs. (Coverage Suit,

D.E. 160)

          23.    The Judgment calculated and awarded prejudgment interest at $43,489.10. The

Court awarded post-judgment interest on the total amount of $1,240,744.43 at the rate set forth in



                                                 -4-
DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 5 of 7 PageID #: 5



28 U.S.C. § 1961, which is 2.52%. As of January 27, 2020, the amount of accrued post-

judgment interest is $26,640.99, and accrues at a daily rate of $85.66.

          24.    As of this date, the Clerk of this Court has not yet taxed costs in the Coverage

Suit. On January 3, 2020, Coastal submitted an Amended Bill of Costs in the Coverage Suit

declaring its costs as $9,743.78. (Coverage Suit, D.E. 173) Atlantic Specialty did not object to

the Amended Bill of Costs.

          25.    The Second Circuit affirmed the Court’s finding as to Coastal and, on January 9,

2020, it issued a mandate affirming the Judgment against Atlantic Specialty. The Clerk of the

Second Circuit taxed costs in favor of Coastal on January 17, 2020 in the amount of $245.60.

          26.    As of January 27, 2020, the total amount of the Judgment, including costs and

interest, is $1,277,374.80.

          27.    When it entered the Judgment on March 22, 2019, the Court retained jurisdiction

over the cross-claims and third-party claims asserted in the Coverage Suit and, on information

and belief, those claims are still pending. That is, both Sterling and All Risks assert claims

against Coastal – and, by extension, its recovery under the Policy – based on the Court’s finding

that Sterling is not covered under the Policy. Global Indemnity likewise asserts a claim against

All Risks on the same basis.

          28.    On January 23, 2018 – and again on October 9, 2018 – Liberty Mutual and Triton

wrote letters to counsel for Atlantic Specialty asserting a lien on the Policy proceeds – and by

extension the Judgment – pursuant to Article 3-A, New York Lien Law § 71. Triton – and

Liberty Mutual as its surety – asserted an entitlement to “all such funds owed to Coastal” under

the Policy by virtue of costs incurred by Triton in connection with the sinking of the Mike B.




                                                 -5-
DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 6 of 7 PageID #: 6



          29.    On or about February 6, 2019, Dana served a restraining notice on Atlantic

Specialty pursuant to NY CPLR 5222 claiming an entitlement to money held by Atlantic

Specialty in which Coastal has an interest, i.e., the Judgment. Dana’s restraining notice stated

that its basis for entitlement to the Judgment was a domesticated judgment in the amount of

$106,614.18 that Dana had procured on July 7, 2016 against Coastal.

          30.    Given the Defendants’ competing claims to the Judgment, this case is ripe for an

interpleader action.

       CAUSE OF ACTION FOR INTERPLEADER PURSUANT TO 28 U.S.C. § 1335

          31.    Plaintiff incorporates by reference paragraphs 1 through 30 of the Complaint as if

fully set forth herein.

          32.    As evidenced by the foregoing paragraphs of this Complaint, there are adverse

claimants who are claiming or who may claim to be entitled to the proceeds of the Judgment,

including Defendants Coastal Environmental Group, Sterling Equipment, Inc., Global Indemnity

Insurance Agency, Inc., All Risks, Ltd., Liberty Mutual Insurance Company, Triton Structural

Concrete, Inc., and Dana Partnership LLP.

          33.    Atlantic Specialty cannot safely determine the proper beneficiary of the proceeds

and faces the threat of multiple liability.

          34.    Atlantic Specialty claims no title or interest in the Judgment amount, and is ready

and willing to pay the same to the person or persons entitled to receive the Judgment, but

Atlantic Specialty is unable to make that determination without hazard to itself.

          35.    Atlantic Specialty is prepared and willing to pay into Court the full Judgment

amount, including costs and interest pursuant to 28 U.S.C. § 1335.

          36.    There is no collusion now, nor has there been collusion at any time, between

Plaintiff and any of the Defendants, as to this action or as to the disposition of the Judgment.

                                                 -6-
DM1\10325001.2
Case 1:20-cv-00451-ERK-RML Document 1 Filed 01/27/20 Page 7 of 7 PageID #: 7



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Atlantic Specialty Insurance Company respectfully prays for

judgment as follows:

          (a)    That each of the defendants and any other claimant be restrained from instituting

any action against Atlantic Specialty to enforce the Judgment;

          (b)    That Atlantic Specialty be authorized and directed to deposit the amount of the

Judgment with the Court;

          (c)    That the defendants be required to interplead and settle between themselves their

rights to the Judgment or any part thereof;

          (d)    That Atlantic Specialty be discharged from all liability with respect to the

Judgment and that the Judgment be deemed to be satisfied in full;

          (e)    That Atlantic Specialty be awarded its costs, including attorney’s fees, and that

this amount be deducted from the proceeds of the Judgment; and

          (f)    That Atlantic Specialty be awarded any further and additional relief as this Court

may deem just and proper.

          Dated: New York, New York
          January 27, 2020
                                                DUANE MORRIS LLP

                                                By: s/ David T. McTaggart
                                                        David T. McTaggart
                                                1540 Broadway
                                                New York, New York 10036-4086
                                                Tel.: (212) 471-1814
                                                Fax: (212) 202 4931
                                                dtmctaggart@duanemorris.com

                                                Attorneys for Plaintiff Atlantic Specialty Insurance
                                                Company




                                                 -7-
DM1\10325001.2
